Title: To George Washington from William Heath, 13 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, April 13. 1781.
                        
                        The last evening I was honored with yours of the 12th to which in its several
                            parts I shall pay attention.
                        After the instructions given by Governor Clinton to Major Paulding, respecting Capt. Simmons, I am not a
                            little surprised that Major Paulding should take him to the lines without ever mentioning the matter to me. Perhaps the
                            opinion I expressed to him, when on his way to the Governor, respecting Simmons, gave him but small grounds to expect I
                            should approve of his being employed on the lines. I shall write him on the subject; and as your Excellency, from the copy
                            of Governor Clinton’s instructions to Major Paulding, has a view of his intentions—I wish your opinion in the case; for I
                            must confess I have no opinion of my own of such sort of people—and that to employ them for any time on the lines, may be
                            attended with very pernicious consequences. I have heard of no desertions from the enemy since Simmons went down; but
                            there have been more from our own troops, than during the whole winter beside. I shall be dictated by your pleasure. Have
                            nothing new from below, expect some intelligence to day or to morrow. I have the honor to be With the highest respect,
                            Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                        
                            P.S. I mentioned in a former letter the insufficiency of the provost at Fish kill—and that a new one
                                was necessary. A block house begun at Fish kill, has been thought well calculated for the purpose—It must be removed
                                from its present situation, being too near the barracks and public buildings. Some are of opinion that on many
                                accounts, Pollypus island will be the most advantageous situation. I shall be happy in having your Excellency’s
                                opinion with respect to its being erected on the island.
                        
                        
                            W.H.
                        
                    